People ex rel. Calev v Brann (2021 NY Slip Op 04145)





People v Calev


2021 NY Slip Op 04145


Decided on June 30, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER
DEBORAH A. DOWLING, JJ.


2021-04445

[*1]The People of the State of New York, ex rel. 
vBenjamin I. Calev, on behalf of Markens Antoine, petitioner, Cynthia Brann, etc., respondent.


Eric Gonzalez, District Attorney, Brooklyn, NY (Gregory Musso of counsel), for respondent.
Benjamin I. Calev, Kew Gardens, NY, petitioner pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Markens Antoine upon his own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 8114/2015.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
RIVERA, J.P., CONNOLLY, CHRISTOPHER and DOWLING, JJ, concur.
ENTER:
Aprilanne Agostino
Clerk of the Court